Broyles, C. J.
The facts of this case were reviewed by this court in the case of Central of Georgia Railway Co. v. Reid, 23 Ga. App. 694 (99 S. E. 235). Reid the defendant in error in that case, and Rowland, the defendant in error in the instant case, were, riding together in the same buggy when the mule drawing it ran away and threw them out, causing the alleged injuries sued for in this case. Each plaintiff alleged the same acts of negligence against the same defendant. This court in its decision of the Reid case laid down the principles of law that controlled that case and that control the present case. Under that decision and the facts of this case, the verdict rendered upon the trial now under review was authorized by the evidence. It is true that the two excerpts from the charge which are complained of in the motion for a new trial are somewhat confused and misleading, and perhaps subject to other exceptions, but when these excerpts are considered in the light of the entire charge and the facts of the case •— including the small verdict ($250) in favor of the plaintiff — -we do not think they require another trial of the case.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.